

114 S2420 IS: SNAP Work Opportunities and Veteran Protection Act of 2015
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2420IN THE SENATE OF THE UNITED STATESDecember 17, 2015Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, Ms. Baldwin, Mr. Sanders, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to modify the exception to the work requirement.
	
 1.Short titleThis Act may be cited as the SNAP Work Opportunities and Veteran Protection Act of 2015. 2.Amendments to the Food and Nutrition Act of 2008 (a)Work requirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended—
 (1)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting appropriately;
 (2)by striking the paragraph designation and heading and all that follows through Paragraph (2) and inserting the following:  (3)Exceptions (A)In generalParagraph (2); 
 (3)in clause (iv) of subparagraph (A) (as so redesignated), by striking or at the end; (4)in clause (v) of subparagraph (A) (as so redesignated), by striking the period at the end and inserting ; or; and
 (5)by adding at the end the following:  (vi)not offered a position in a program described in subparagraph (B) or (C) of paragraph (2).
						(B)Work requirements for certain veterans
 (i)In generalThe work requirements under paragraph (2) shall not apply to a veteran (as defined in section 101 of title 38, United States Code) if the veteran—
 (I)is participating in a program administered by the Secretary of Veterans Affairs or a State to further employment or rehabilitation goals, including—
 (aa)an employment program; (bb)a compensated work therapy program;
 (cc)a mental or physical rehabilitation program; (dd)a nonemployment-focused program; and
 (ee)a program designed to help veterans transition to full- or part-time employment; and (II)demonstrates participation, if participation is less than 20 hours per week, in the program to the fullest extent that—
 (aa)the veteran is physically able; and (bb)the program allows.
 (ii)Exemption from 3-month limitThe 3-month limit under paragraph (2) shall not apply to a veteran who meets the requirements described in clause (i)..
 (b)Funding of employment and training programsSection 16(h)(1)(E) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(E)) is amended—
 (1)in clause (i)(I), by striking section 6(o)(3) and inserting any of clauses (i) through (v) of section 6(o)(3)(A) or under section 6(o)(3)(B); and (2)in clause (ii)(II), by striking section 6(o)(3) and inserting any of clauses (i) through (v) of section 6(o)(3)(A) or under section 6(o)(3)(B).
 3.Effective dateThis Act and the amendments made by this Act shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.